Citation Nr: 1520698	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a peripheral vestibular disability, claimed as vertigo due to dizziness, to include as due to exposure to herbicides.

3.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2010, January 2012, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See Letter from the Representative, dated July 2010.  Additional evidence associated with the claims file includes diagnoses for psychiatric disabilities other than PTSD, to include depressive disorder, not otherwise specified (NOS); mood disorder, NOS; and dyssomnia.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability or disabilities at issue on appeal, regardless of whether the RO has expressly addressed this additional issue.  Here, although the Veteran has reported that his service-connected disabilities impact his ability to work in various ways, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable as the result of his tinnitus, hearing loss, or other service-connected disabilities.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for a peripheral vestibular disability, claimed as vertigo due to dizziness, to include as due to exposure to herbicides; and entitlement to a compensable initial disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of a disability rating of 10 percent for tinnitus, which is the maximum schedular rating for that disability.

2.  The probative evidence of record does not demonstrate factors warranting an extraschedular rating.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321(b), 4.1, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  VA has satisfied its duty to notify the Veteran.  The Veteran's appeal for an initial rating in excess of 10 percent for tinnitus stems from the July 2012 rating decision which granted service connection for the disability, and assigned a 10 percent initial rating, effective from May 9, 2012.  As such, no additional notice under 38 U.S.C.A. § 5103(a) is required.  The Veteran's filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional VCAA notice obligations.   38 C.F.R. § 3.159(b)(3) (2014).   Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. § 5104 and § 7105 (West 2002), as well as regulatory duties under 38 C.F.R. § 3.103 (2014).  Once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a), and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  A May 2012 letter included notice of the criteria for the assignment of a disability rating and effective date, and the Veteran was provided a copy of the July 2012 rating decision.  In addition, the RO provided the Veteran a statement of the case in September 2012 that cited the applicable statutes and regulations and discussed the reasons and bases for not assigning a higher initial rating for the service-connected tinnitus.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the record contains the Veteran's service treatment records, military personnel records, VA examination report, and lay evidence.  VA has also satisfied its duty to assist the Veteran.  The Veteran was provided a VA examination in June 2012 in relation to his tinnitus claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file, and outlined the Veteran's reported symptomatology.  The examination was thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the June 2012 VA examination to be adequate.  Accordingly, VA has satisfied its duty to assist.

As noted above in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for the disabilities at issue on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average disability of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with disability of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  When an appeal is based on the assignment of the rating for a disability following an initial award of service connection, however, the rating must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis

The July 2012 rating decision assigned a 10 percent initial disability rating for tinnitus, effective May 9, 2012, under Diagnostic Code 6260.  See 38 C.F.R. § 4.87.  In his August 2012 Notice of Disagreement, the Veteran asserted he was entitled to a higher disability rating.

Diagnostic Code 6260 provides a maximum disability rating of 10 percent for tinnitus, whether the ringing is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.

In Smith v. Nicholson, the Federal Circuit affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations is entitled to substantial deference by the courts as long as that interpretation is not plainly erroneous or inconsistent with the regulations.  Id. at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus is reasonable.  Id.

In view of the foregoing, the Board concludes that the Veteran's tinnitus has been assigned the maximum schedular rating available under 38 C.F.R. § 4.87, Diagnostic Code 6260, and any claim for a higher schedular rating must be denied. 

Consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Veteran's tinnitus has been rated as 10 percent disabling from the effective date of service connection on May 9, 2012, and therefore, the Board finds staged ratings not applicable in this case.


Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to rate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned inadequate.  On VA examination, the Veteran asserted that his hearing loss and tinnitus have no significant occupational effects.  In terms of effect on daily activities, he reported that, due to the hearing loss and tinnitus, he constantly must ask others for repetition.  The only symptom of tinnitus the Veteran reported was intermittent ringing in the ears.  The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria explicitly contemplate recurrent symptoms of tinnitus.

The Board further observes that, even if the available schedular rating criteria for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his tinnitus.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause disability with employment over and above that which is already contemplated in the assigned schedular rating.  In fact, when asked at the January 2015 Board hearing whether there are any unusual circumstances regarding his tinnitus, specifically to include impact on occupation or hospitalizations, the Veteran replied that there are none.  Therefore, referral for extraschedular consideration is not warranted, and further inquiry into extraschedular consideration is not required.  See VAOPGCPREC 6-96; see also Thun, 22 Vet. App. 111 (2008). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds that further development is required before a decision may be reached on the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for a peripheral vestibular disability, claimed as vertigo due to dizziness, to include as due to exposure to herbicides; and entitlement to a compensable initial disability rating for bilateral hearing loss.

Service connection for an acquired psychiatric disorder, to include PTSD

The Veteran contends that his current psychiatric disabilities, to include PTSD, are the result of stressful events that occurred during his active service.  The Veteran testified at the January 2015 Board hearing that the stressful events occurred while he served as a mail clerk in Vietnam.  Although his DD Form 214 notes a specialty of petroleum storage specialist, his Military Personnel Records indicate that he served for a period as a mail clerk in the Republic of Vietnam from September 1971 to April 1972.  The Veteran's DD Form 214 also shows that the Veteran was awarded a National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 60 Device.  Neither the DD Form 214 nor the Military Personnel Records indicate that the Veteran engaged in combat.

A July 2010 notification letter informed the Veteran of the evidence necessary to substantiate a claim for service connection for PTSD.  It was enclosed with a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  The Veteran did not return the VA Form 21-0781.

The Veteran was afforded a VA examination with regard to his claim for service connection for PTSD in September 2010.  At the examination, the Veteran reported an in-service stressful event in which a fellow service member whom the Veteran had recently met was killed in action.  The Veteran did not witness the service member being killed, but saw where the service member was killed.  The Veteran additionally reported in-service stress related to hearing and seeing helicopters patrolling the area, related to serving guard duty, and related to going to villages and seeing individuals who were killed.  The VA examiner found that the reported stressors met the stressor criteria under the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  The examiner also found that the Veteran satisfied the diagnostic criteria for PTSD under the DSM-IV, but noted, "[t]here is no indication that current [symptoms] are connected with fear of hostile military or terrorist activities."

During the January 2015 Board hearing, the Veteran testified of an in-service stressful event that he had not previously reported.  Specifically, he reported that, while serving as a mail clerk in Vietnam, he would at times have to fire gunshots over civilians' heads to prevent them from taking packages from mail trucks.  He testified that, when this occurred, he felt fear that he might accidentally shoot a civilian.

38 C.F.R. § 3.304(f)(3) states that, if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  In this case, the Veteran has already been provided a VA examination; however, the September 2010 VA examiner did not consider the Veteran's reported in-service stressor of feeling fear over possibly shooting a civilian while transporting mail.  The Board therefore concludes that another VA psychiatric examination would be helpful in determining the nature and etiology of the Veteran's PTSD.  In addition, the September 2010 VA examiner did not offer an opinion as to whether any of the Veteran's other diagnosed acquired psychiatric disabilities are caused by or otherwise etiologically related to his active service.  On remand, the VA examiner should be asked to provide an opinion as to whether there is a causal link between the Veteran's active service and any other diagnosed acquired psychiatric disabilities.

In addition, prior to scheduling the Veteran for the above-described VA examination, the Veteran should be afforded another opportunity to identify any and all in-service stressors.  To accomplish this, the Veteran should be sent a notification letter enclosed with a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.


Service connection for a peripheral vestibular disability, claimed as vertigo due to dizziness, to include as due to exposure to herbicides

The Veteran contends that his current peripheral vestibular disability is causally related to his active service.  The Veteran has put forth various theories as to how this disability is connected to his active service, to include that it is due to concussive forces he experienced during service, that it is due to his exposure to herbicides during service, and that it is secondary to his service-connected bilateral hearing loss.  The VA treatment records include treatment notes stating that the Veteran's diabetic peripheral neuropathy, which is service connected, may contribute to his vestibular disability.  The records also suggest that the Veteran's vestibular disability may be secondary to his service-connected asymmetric sensorineural hearing loss.  The Veteran has not yet been afforded a VA examination as to his claim for service connection for a vestibular disability.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that the Veteran has satisfied the low threshold set forth in McLendon.  On remand, the Veteran should therefore be provided a VA examination to ascertain the nature and etiology of his vestibular disorder.  The VA examiner should address all theories suggested by the record and put forth by the Veteran as to the etiology of the vestibular disorder, to include whether it is due to in-service exposure to concussive forces, whether it is due to in-service exposure to herbicides, and whether it is secondary to the service-connected bilateral hearing loss and/or diabetic peripheral neuropathy.

The Board notes that in a May 2012 notification letter, the RO informed the Veteran of the evidence necessary to substantiate a claim for service connection on a secondary basis.  Therefore, the Veteran has been provided notice as to the evidence necessary to substantiate a claim for secondary service connection. 

A compensable initial disability rating for bilateral hearing loss

The Veteran was provided an audiological VA examination in June 2012, nearly three years ago.  In a March 2014 statement, the Veteran's representative requested that a new VA examination be provided as the Veteran's condition has worsened since the time of the June 2012 examination.  In light of the representative's assertions, a new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, at the January 2015 Board hearing, the Veteran reported that he recently underwent audiologic testing at a VA medical facility.  VA treatment records currently of record date only through June 2012.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, on remand, updated VA treatment records must be obtained and associated with the record.

Other Development

At the January 2015 Board hearing, the Veteran reported receiving treatment at the Vanderbilt University Hospital.  The Veteran reported that this treatment was obtained from physicians contracting with VA, and the Veteran's representative stated that these records therefore "should be part of the VA records" from the VA Medical Center in Nashville, Tennessee.  See Hearing Transcript, page 25.  Although the record does contain records from the VA Tennessee Valley Healthcare System, it is unclear which, if any, of these records relate to the Veteran's treatment at the Vanderbilt University Hospital.  Therefore, to ensure that the record is complete, on remand, the Veteran should be contacted to identify any private healthcare treatment relevant to the issues on appeal, to include from the Vanderbilt University Hospital.  All necessary action to obtain any identified records, to include requesting medical records directly from the Vanderbilt University Hospital, should be performed.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records, to include from the Tennessee Valley Healthcare System for dates June 2012 through the present, and associate the records with the claims file.

2.  Provide the Veteran a notification letter enclosed with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all relevant treatment from private healthcare providers.  The Board is particularly interested in records from the Vanderbilt University Hospital.  All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  The letter must also be enclosed with a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, so that the Veteran may provide any further details as to any and all in-service stressors, to include feeling fear over potentially shooting a civilian while transporting mail.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  A copy of the Veteran's claims folder and this Remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected bilateral hearing loss, including any daily functional loss due to the disability.

A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed vestibular disorder.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis of a vestibular disability?

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's vestibular disability is caused by or otherwise etiologically related to the Veteran's active service?

c.  If not, is it at least as likely as not (50 percent or more probability) that the Veteran's vestibular disability is proximately due to or the result of the Veteran's service-connected disabilities?

d.  If not, is it at least as likely as not (50 percent or more probability) that the Veteran's vestibular disorder is aggravated by the Veteran's service-connected disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The VA examiner should address all theories suggested by the record and put forth by the Veteran as to the etiology of the vestibular disorder, to include whether it is due to in-service exposure to concussive forces, whether it is due to in-service exposure to herbicides, and whether it is proximately due to, or chronically aggravated by, the service-connected bilateral hearing loss and/or diabetic peripheral neuropathy.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

5.  Provide the Veteran a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, that the Veteran may have.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must indicate that the claims folder was reviewed.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.   The examiner should accomplish the following:

a.  Provide a diagnosis for any acquired psychiatric disability.

b.  Elicit detailed information from the Veteran regarding his claimed in-service stressors.  For any PTSD diagnosed on examination, the examiner must state whether it is at least as likely as not (50 percent or more probability) that the Veteran's current PTSD was caused by, or is otherwise related to, his active service, including his claimed stressors pertaining to his fear of hostile military activity.  In so doing, the examiner must also determine whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed in-service stressors.  A complete rationale should be provided for any opinion expressed.

c.  For any acquired psychiatric disorder other than PTSD, diagnosed on examination or in the record, opine as to whether it is at least as likely as not (50 percent or more probability) that such disability is related to the Veteran's active service, including his claimed in-service stressors.  In answering this question, the examiner should address any assertions from the Veteran regarding his psychiatric symptoms since active service. 

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinions with the lay statements of the Veteran and the June 2010 VA examiner's opinion.

6.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


